Citation Nr: 1726925	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1972 to October 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was scheduled for a Board hearing in April 2015; however, he failed to appear for the scheduled hearing.  The Veteran and his representative have not requested a new hearing or provided good cause for his failure to appear, so the request is considered withdrawn. See generally 38 C.F.R. § 20.704(d)(2016). 

In May 2015, this matter was remanded for further development, to include affording the Veteran VA examinations.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The evidence is at equipoise regarding whether the Veteran's currently diagnosed cataracts are etiologically related to service. 

2. The evidence does not demonstrate that the Veteran's currently diagnosed lumbar spine disability had its onset during service, manifested within one year of service, or is otherwise etiologically related to service.






CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral cataracts are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2. The criteria for service connection for a lumbar spine disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Bilateral Eye Disability

The Veteran maintains that his cataracts should be service-connected as he believes it is a result of his active duty military service. 

The Veteran was deemed fit for military service; he did not report any eye disability nor were any eye disabilities listed on his entrance examination.  His vision at that time was 20/20 in his right eye and 20/20 in his left eye. See Entrance Examination. 

While in service, the Veteran's military operational specialty (MOS) was that of a hull maintenance technician.  He also worked as a shipfitter.  See DD Form 214.  In March 1973 Veteran was treated for "something in eye" (eye not specified) and a particle was removed.  In April 1973, a particle was in the right eye and was removed.  A May 1973 STR reports that the Veteran experienced occipital headaches and his eyes were sensitive to light.  He was seen again for headaches in September 1973.  See STRs.

Upon separation, the Veteran's eyes were assessed as normal; he did not report any eye disability.  His vision at that time was 20/25 in his right eye, corrected to 20/20 and 20/25 in the left eye, corrected to 20/20.  See Separation Examination. 

Post-service, the Veteran experienced a head trauma and began experiencing persistent headaches.  He was also referred to an eye clinic for an eye infection due to a corneal abrasion at that time.  See July 1983 VA Treatment Record. 

VA Treatment Records show that the Veteran was seen at the optometry clinic and diagnosed with cataracts, a subconjunctival hemorrhage in his right eye, and astigmatism with presbyopia.  He was prescribed bi-focal lenses for the astigmatism with presbyopia.  See June 2010 VA Treatment Record.  In November 2012, the Veteran was advised that he did not meet the visual requirements to drive and cataract surgery was recommended.  He declined at that time.  See November 2012 VA Treatment Record. 

A letter from a private optometrist stated that the Veteran has a diagnosis of cataracts that are due to welding.  See July 2010 Correspondence.

The Veteran submitted several medical articles associating the development of cataracts with welding due to the prolonged exposure to a wide range of radiation. See Articles. 

The Veteran was provided a VA Examination in August 2015 where he was diagnosed with arcus and mild cataracts in both eyes.  Following a review of the claims file and an eye exam, the examiner determined that the Veteran's bilateral eye disability, specifically his cataracts were less likely than not incurred in or caused by service.  He stated that the Veteran had a mild, naturally occurring cataract that was causing a mild decrease in his visual acuity.  See August 2015 VA Examination. 

The Board finds that the evidence of record supports a grant of service connection for cataracts.  First, there is evidence of a current disability.  VA Treatment records show a diagnosis of cataracts.  

Second, while in service, the Veteran was a hull maintenance technician and ship fitter, two positions that exposed him to non-ionizing radiation produced by welding arcs and UV radiation.  He was also diagnosed with eye strain and treated twice for the removal of particles from his eyes.  He experienced headaches and sensitivity to light.  See STRs. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cataracts are related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt rule," where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail on that issue.  38 U.S.C.A. § 5107 (West 2014).  

In the Veteran's August 2015 VA Examination, an examiner determined that the Veteran's bilateral cataract disability was not related to his active duty service because they were "naturally occurring."  None of the opinions provided by the VA examiner contain a fully articulated rationale which addresses the Veteran's in-service eye injuries, the private positive nexus opinion, or the medical research provided regarding the relationship between cataracts and large amounts of non-ionizing radiation produced by welding arcs, UV radiation, and blunt trauma.  Thus, the Board affords them minimal probative value in determining the claim.  
In addition to maintaining that the Veteran's cataracts should be service-connected due to his in-service eye injuries, his symptomatology following service, and current diagnoses, the Veteran has provided a positive nexus opinion from a private physician and he has advanced that medical literature supports a correlation between cataracts and exposure to non-ionizing radiation produced by welding arcs and UV radiation.   See July 2010 Correspondence and Articles.  

A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). The medical articles submitted by the Veteran were not directly accompanied by the opinion of any medical expert to the effect that the Veteran's bilateral eye disability was casually related to service.  However, prior to his submission of these articles he submitted the opinion of his private optometrist stating that there was a causal relationship between his cataracts and welding, which was part of his duties while in service.  While the articles are not specific to the facts and medical history of the case, taken in tandem with the opinion of the Veteran's private physician, the Board finds they are of some probative value. 

The evidence shows that the Veteran experienced eye injuries while in service and that he continued to have problems with his eyes following service.  In addition, the record now reflects a diagnosis of cataracts.  The evidence also shows the existence of medical literature supportive of a connection between cataracts and his active duty position.  In light of this record, the Board finds that the pertinent evidence of record is in relative equipoise on the question of whether the Veteran's bilateral eye cataracts are related to service.  Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for bilateral cataracts is warranted.


Service Connection for Lumbar Spine Disability

The Veteran maintains that he should be service-connected for a lumbar spine disability.  He states that he injured his lumbar spine when he slipped going down the stairs on board a ship in May 1973.  See VA Form 21-526. 

The Veteran was deemed fit for service.  His STRs contain no complaint, treatment, or diagnosis of low back pain while in service, although the Veteran did suffer from other ailments that are recorded in the STRs.  Upon separation, the Veteran's back was assessed as normal.  See STRs. 

Post-service, VA Treatment Records dated March 2004 mention back pain status post L4-5 laminectomy.  Additional records after that date show the Veteran continuing to complain of chronic low back pain.  See VA Treatment Records. 

The Veteran was provided a VA Examination in August 2015.  The examiner reviewed the file and took a medical history from the Veteran.  He reported that he hurt his back and was evaluated at a shipboard clinic in 1973.  He noted that he did not further review the condition and that there is no medical record of the evaluation.  The Veteran went on to state that his back pain worsened in the early 1980s and that he had lumbar fusion surgery in 1986.  The Veteran stated that he now has low back pain that radiates below both knees with worse symptoms on the right.  He noted that he had a car accident in March 2015 and was being treated with physical therapy for that injury.  After providing a physical examination, the examiner diagnosed the Veteran with lumbar back strain.  He found that it was less likely than not that the Veteran's current low back condition is related to service.  He reasoned that there is an assertion of a one acute back injury in service.  The Veteran's separation exam showed a normal back.  There was no objective medical evidence to support a diagnosis of lumbar spine arthritis.  He further noted that the Veteran reported evaluation for a back injury but there was no medical corroboration.  He also maintained the diagnosis of lumbar IVDS but it could not be connected to service based on the evidence presented.  See August 2015 VA Examination.   

Based on the evidence of record, the Board finds that service connection for a lumbar spine disability is not warranted.  The Veteran states that he sustained a back injury while in service in May 1973 and was evaluated at a shipboard clinic, however service treatment records are silent with respect to any findings, complaints, or diagnosis pertaining to his low back.  Further, there is no competent evidence linking any current lumbar spine disability to his active duty military service.  The highly probative August 2015 VA Examination with opinion clearly found that any current lumbar spine disability was not related to the Veteran's service.  There is no competent evidence of record to refute this opinion.  

The Veteran may believe that his current lumbar spine disability is related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Moreover, as there is no evidence of a lumbar spine disability within one year of the Veteran's discharge, the service incurrence of such may not be presumed. Nevertheless, the Veteran is still competent to report continuity of symptomatology. On this point, the Board finds it significant that the first post service medical evidence of any lumbar disorder is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim. See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  However, in this case, the Board finds that the Veteran's statements of pertinent symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record.  

There is no indication that the Veteran's STRs are incomplete; thus the absence of a medical record detailing the reported incident of May 1973 contradicts the Veteran's claim regarding an evaluation for low back pain at that time.  Moreover, his discharge examination shows a normal spine, and the Veteran reported numerous other ailments he suffered from during service, which are in the STRs.  Therefore, the problems with the Veteran's back are a matter which would have been recorded in the ordinary course of treatment had such a complaint been made.  Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (noting that the Board can rely on silence in medical records to find the absence of a finding only when there is a medical reason for an examiner to address the finding).  

Importantly, the first post-service medical evidence of low back pain was in 2004, more than 30 years after service.  Although the Veteran has claimed VA treatment in the 1970s, a search of the archived records did not reveal any records related to such treatment.  It would also be reasonable to assume that the Veteran would have reported continuing symptoms since service during the course of seeking general medical treatment if that had been the case.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board also notes that the VA claim for this condition arose in March 2009; however, claims for other disabilities, including an eye condition, were made as early as 1984.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  

Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology.  As such, his statements are outweighed by the more probative VA examination with opinion.  Although grateful for the Veteran's service, a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (b) (West 2014).







ORDER

Entitlement to service connection for bilateral cataracts is granted.

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


